Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 3, 2017

                                             No. 04-15-00688-CV

                    IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                      From the County Court at Law No 2, Webb County, Texas
                               Trial Court No. 2012-PB4-000048 L2
                              Honorable Jesus Garza, Judge Presiding


                                                ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice 1
                 Patricia O. Alvarez, Justice (not participating)
                 Luz Elena D. Chapa, Justice 1
                 Irene Rios, Justice

       The Panel has considered the Appellee’s Motion for En Banc Reconsideration, and the
motion is DENIED.




                                                              _________________________________
                                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                              ___________________________________
                                                              Luz Estrada
                                                              Chief Deputy Clerk

1
 Dissents to the denial of the motion for en banc reconsideration without requesting a response. See Tex. R. App.
P. 49.2.